Appeal by an employer and its insurance carrier from decisions and award of death benefits made by the Workmen’s Compensation Board in favor of claimant. Decedent met with fatal accident while working for employer-appellant, a domestic corporation, as a painter on a steel railroad bridge at Havre De Grace, Maryland. He was hired in New York City for that particular employment. His contract of hire was not general nor indefinite as to the location of employment, and the job or project, to which the hiring was solely referable, was a distinct and separate unit of the employer’s business activity for which it had contracted as a complete undertaking. Under the rules stated in Matter of Cameron v. Ellis (252 N. Y. 394) and applied in Matter of Copeland v. Foundation Co. (256 N. Y. 568) and Matter of Amaxis v. Vassilaros (258 N. Y. 544) it must be held that the location of the place of decedent’s employment was in Maryland and thus beyond the reach of our statute (Workmen’s Compensation Law). (See, also, Matter of Zeltoski v. Osborne Drilling Corp., 264 N. Y. 496; Matter of Bagdalik v. Flexlume Corp., 281 N. Y. 858; Matter of Jensen v. Boudin Contr. Corp., 283 N. Y. 572.) Decisions and award reversed and claim dismissed. Foster, P. J., Brewster, Deyo, Santry and Bergan, JJ., concur.